DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2020.
Applicant's election with traverse of Invention III in the reply filed on 11/02/2020 is acknowledged.  The traversal is on the ground(s) that both Group I and III recite a fiber-reinforced plastic chassis component comprising a steering element along with similar other subject matter.  This is found persuasive as Group I and III should have been combined.
The requirement between Group I and II is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ‘at least one element formed thereon’ in claim 5, ‘elastomeric element’ in claims 7 and 19; ‘auxiliary element’ in claim 17 and ‘internal elastomer layer’ in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, lines 9-10 state “the steering element comprises a plurality of bearing receivers formed integrally with at least one of the reinforcement structure” (emphasis added).  The claim is unclear as it is worded so that the bearing receiver is formed integrally with either of two elements and only one element (the reinforcement structure) is claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al. (DE 10 2013 208 278 A1, Machine Translation of Description ‘MTD’), as cited by Applicant, in view of Dicke et al. (US 2014/0210177).
With respect to claims 1 and 11-12, Kleinknecht et al. discloses a fiber-reinforced plastic chassis component (1) comprising a steering element, wherein the steering element comprises at least one reinforcement structure (2) formed with continuous fibers (MTD paragraph 20), wherein the steering element comprises at least one stiffening structure (8-12) formed with short and/or long fibers (MTD paragraph 20), wherein the at least one reinforcement structure (2) is formed integrally with the at least one stiffening structure (8-12) via a common thermosetting matrix material (MTD paragraphs 14-17), 
With respect to claims 3 and 14, Kleinknecht et al., as modified, discloses the stiffening structure (8-12) is a ribbed structure (MTD paragraph 43).  (Figs. 1-2, MTD paragraphs 6-53.)  
Claims 2 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al. and Dicke et al., as applied to claims 1 and 11 above, and further in view of Dorfler (DE 20 2016 103 191 U1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 2 and 13, Kleinknecht et al., as modified, is silent regarding the reinforcement structure has a plurality of continuous fiber layers, wherein each continuous fiber layer of the plurality of continuous fiber layers includes a different fiber orientation.  Dorfler teaches of the reinforcement structure has a plurality of continuous fiber layers (10), wherein each continuous fiber layer of the plurality of continuous fiber layers includes a different fiber orientation (MTD paragraphs 10, 13-14, 25).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steering structure as described in Dorfler into the invention of Kleinknecht et al., as modified, to provide a chassis component steering element with relatively low weight and can be produced easily and economically.  (MTD paragraphs 10-12.)
Claims 4, 5, 7, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al. and Dicke et al., as applied to claims 1 and 11 above, and further in view of Meyer et al. (DE 10 2011 003 971 A1; Machine Translation of Description ‘MTD’), as cited by Applicant.
With respect to claims 4 and 15-16, Kleinknecht et al., as modified, is silent regarding a half-shell.  Meyer et al. teaches of the reinforcement structure (1) includes a half-shell (fig. 1) formed by a plurality of continuous fiber layers (MTD paragraph 48), and wherein the stiffening structure (6) is a ribbed structure (fig. 2) formed in the half-shell (figs. 1-2).  (Figs. 1-11, MTD paragraphs 9-58.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steering structure as described in Dorfler into the invention of Kleinknecht et al., as modified, to provide a chassis component steering element cost-effective to produce, has a minimal number of individual parts and a very low mass, and also meets the high requirements with regard to torsional and flexural rigidity.  (English Abstract.)
With respect to claims 5, 7, 17 and 19-20, Kleinknecht et al., as modified, is silent regarding an element formed thereon.  Meyer et al. teaches of the chassis component includes at least one element (extension of laminate layers made of elastomer material; MTD paragraph 57) formed thereon; wherein the chassis component includes an auxiliary element (extension of laminate layers made of elastomer material; MTD paragraph 57) formed thereon; and wherein the chassis component includes at least one integrated elastomeric element (extension of laminate layers made of elastomer material; MTD paragraph 57); wherein the elastomeric element includes an internal elastomer layer (extension of laminate layers made of elastomer material; MTD paragraph 57) that is embedded in a fiber layer (fig. 11) of at least one of the reinforcement structure and the stiffening structure.  (Figs. 1-11, MTD paragraphs 9-58.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the steering structure as described in Dorfler into the invention of Kleinknecht et al., as modified, to provide a chassis component steering element cost-effective to 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinknecht et al. and Dicke et al., as applied to claims 1 and 11 above, and further in view of Graber et al. (US 2004/0046380).
With respect to claims 6 and 18, Kleinknecht et al., as modified, is silent regarding a load sensor.  Graber et al. teaches of a chassis component including at least one integrated load sensor (‘strain gage’; paragraphs 5, 8).  (Fig. 1, paragraphs 1-17.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the load sensor structure as described in Graber et al. into the invention of Kleinknecht et al., as modified, to recognize symptoms of fatigue in time by the continuous monitoring of the forces occurring in these chassis parts and thus to guarantee sufficient safety during the use of composite materials for such chassis parts.  (Paragraph 5.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616